      45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                U.S. District Court - District of Massachusetts

Place of Offense:                              Category No.       JL                    Investigating Agency

City        Boston                                        Related Case Information:

County          Middlesex                              Superseding Ind./ Inf.                               Case No.         PlOrtel
                                                       Same Defendant                               New Defendant X
                                                       Magistrate Judge Case Number
                                                       Search Warrant Case Number               See additional information
                                                       R 20/R 40 from District of

Defendant Information:


Defendant Name            Gordon Ernst                                             Juvenile:
                                                                                                              •     Yes IZl No
                          Is this person an attorney and/or a member of any state/federal bar:                •     Yes 13 No
Alias Name

Address                    fCitv& Stated Chevy Chase, MD

Birth date (Yr only): ^^67 gSN (last4#): 6524               Sex M             Race: White                 Nationality: USA

Defense Counsel if known:                                                               Address


Bar Number

U.S. Attorney Information:

AUSA           Eric S. Rosen                                                BarNumber if applicable           NY4412326

Interpreter:              Q Yes          |7] No                 List language and/or dialect:
Victims:                  [7]Yes •no Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                         Yes • No
Matter to be SEALED:                    [7] Yes       •      No
           [71Warrant Requested                           Q Regular Process                              In Custody
Location Status:


Arrest Date


I [Already inFederal Custody asof                                                         in


[^Already in State Custody at                                              I [Serving Sentence                I Kwaiting Trial
•o nPretrial Release: Ordered by:                                                              on



Charging Document:                        I IComplaint                 I [information                     0 Indictment
Total #ofCounts:                          | |Petty                     I [Misdemeanor                     [71 Felony —
                                                Continue on Page 2 for Entry of U.S.C. Citations

[71        I hereby certify thatthecase numbers ofany prior prq|Ceedings before a Magistrate Judge are
           accurately set forth above.

Date:       March 5,2019                            Signature of AUSA:
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant                Gordon Ernst

                                                                     U.S.C. Citations

                Index Key/Code                                      Descriotion of Offense Charged         Count Numbers
                                                     Conspiracy to Commit RICO
Setl      18 use 1962(d)                                    ^        ^                                 1
                                                     Forfeiture

Set 2     18USC1963


Sets


Set 4


Set 5


Set 6


Set?


Set 8


Set 9


Set 10


Set 11


Set 12


Set 13


Set 14


Set 15

ADDITIONAL INFORMATION:                            18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
 18-6235-MPK, 18-6476-MPK. 18-6477-MPK, 18-6475-MPK, 18-6478-MPK, 18-6261-MPK, 18-6260-MPK

19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK. 18-6474-MPK

18-7227-MPK, 19-6029-MPK, 19-6030-MPK

USAMA CRIM- Criminal Case Cover Sheet.pdf 3/4/2013
    45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                   U.S. District Court - District of Massachusetts


Place of Offense:                            Category No.           _5L                    Investigating Agency

City       Boston                                        Related Case Information:

County        Middlesex                                  Superseding Ind./ Inf.
                                                         Same Defendant
                                                                                                               Case No.
                                                                                                       New Defendant X
                                                                                                                             [6itrloo^l
                                                         Magistrate Judge Case Number
                                                         Search Warrant Case Number                See additional information
                                                         R 20/R 40 from District of

Defendant Information:


Defendant Name          Donna Heinel                                                  Juvenile:                  •     Yes            No
                        Is this   person an attorney and/or amember ofany state/federal bar:                     •     Yes 0          No

Alias Name
                                                                                                                                           -ffj
Address                  rCitv & Stated Long Beach, CA

Birth date (Yronly):            SSN (last4#): 8395            Sex W              Race: White                 Nationality: USA
                                                                                                                                           i 1
Defense Counsel if known:                                                                  Address


Bar Number
                                                                                                                                              J
U.S. Attorney Information:

^USA         Eric S.Rosen                                                      BarNumber if applicable           NY4412326

Interpreter:            [[]] Yes        0    No                  List language and/or dialect:

Victims:                f^Yes • No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                              Yes • no
Matter to be SEALED:                  [7| Yes           •      No
          [^Warrant Requested                               [• Regular Process                         I I InCustody
Location Status:


Arrest Date

[•Already in Federal Custody as of                                                           in


•Already in State Custody at                                                  I [Serving Sentence                | [\waiting Trial
•o nPretrial Release: Ordered by                                                                  on



Charging Document:                      I [complaint                      I [information                     0 Indictment
Total # of Counts:                      I IPetty                          I [Misdemeanor                     [/I Felony —
                                                  Continue on Page 2 for Entry of U.S.C. Citations

0         I hereby certify that the case numbers of any prior proceedings before aMagistrate Judge                              are

          accurately set forth above.                           I Jj
Date:      March 5,2019                              Signature of AUSA:
JS 45 (5/97) (RevisedU.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant               Donna Heinel

                                                                   U.S.C. Citations

                Index Kev/Code                                   Description of Offense Charged           Count Numbers
                                                    Conspiracy to Commit RICO
Setl      18USC 1962(d)                                    ^       ^                                  1
                                                    Forfeiture

Set 2     18use 1963


Sets



Set 4



Sets



Set 6



Set?



Set 8



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

^jjjjjflONAL INFORMATION:                         18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
 18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK, 18-6478-MPK, 18-626l-MPK, 18-6260-MPK

19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK. 19-6029-MPK, 19-6030-MPK

USAMA CRIM- Criminal Case Cover Sheet.pdf 3/4/2013
«SUS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                 U.S. District Court - District of Massachusetts


Place of Offense:                             Category No.         _5_                    Investigating Agency

City       Boston                                         Related Case Information:

County         Middlesex                                  Superseding Ind./ Inf.                            Case No.
                                                          Same Defendant                            New Defendant X
                                                          Magistrate Judge Case Number
                                                          Search Warrant Case Number            See additional information
                                                          R 20/R 40 from District of

Defendant Information:


Defendant Name Laura Janke                                                            Juvenile:               •     Yes 0 No
                         Is this person an attorney and/or amember ofany state/federal bar:                   •     Yes 0 No
Alias Name
Address                   (Citv & Stated North Hollywood, CA

Birth date (Yronly):            SSN (last4#): 1438           Sex               Race: White                Nationality: USA

Defense Counsel if known:                                                                Address


Bar Number

U.S. Attorney Information:

AUSA          Eric S.Rosen                                                    Beir Number if applicable       NY4412326

Interpreter:                   Yes       0 No                      List language and/or dialect:

Victims:                 [/]Yes • No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                   0 Yes • No
Matter to be SEALED:                    \7\ Yes          •    No
          (3Warrant Requested                                  Regular Process                           In Custody
Location Status:


Arrest Date

[^Already in Federal Custody as of                                                         m


n Already in State Custody at                                                I [Serving Sentence              | Kwaiting Trial
•o nPretrial Release: Ordered by:                                                              on



Charging Document:                       I IComplaint                    • Information                    0 Indictment
Total # of Counts:                       I IPetty                        I IMisdemeanor                   [/I Felony —
                                                   Continue on Page 2 for Entry of U.S.C. Citations

[/]       I hereby certify that the case numbers of any prior propedmgs before aMagistrate Judge                             are

          accurately set forth above.                           / fj
Date:      March 5,2019                               Signature of AUSA:
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant                Laura Janke

                                                                     U.S.C. Citations

                 Index Kev/Code                                     Description of Offense Charged         Count Numbers
                                                     Conspiracy to Commit RICO
Setl      18 use 1962(d)                                    ^        ^                                 1
                                                     Forfeiture

Set 2     18use 1963

Sets



Set 4



Set 5



Set 6



Set?



Sets



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

ADDITIGNAL INFORMATION:                            18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
 18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK, 18-6478-MPK, 18-6261-MPK, 18-6260-MPK

19-6003-MPK, 19-6Q05-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK, 19-6029-MPK. 19-6030-MPK

USAMA CMM- Criminal Case Cover Sheet.pdf 3/4/2013
    45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                               U.S. District Court - District of Massachusetts


Place of Offense:                            Category No.     JL                    Investigating Agency             ™
City       Boston                                    Related Case Information:

County        Middlesex                              Superseding Ind./ Inf.                               Case No.      (oCf too%\
                                                     Same Defendant                               New Defendant _X
                                                     Magistrate Judge Case Number
                                                     Search Warrant Case Number               See additional information
                                                     R 20/R 40 from District of

Defendant Information:


Defendant Name Ali Khosroshahin                                                 Juvenile:                   •     Yes            No
                        Is this person an attorney and/or amember ofany state/federal bar:                  •     Yes            No
Alias Name

Address                  (Citv & Stated Fountain Valley, CA

Birth date (Yr only): ^970 gSN (Iast4#): Q199           Sex               Race: White                   Nationality: USA

Defense Counsel if known:                                                          Address


Bar Number

U.S. Attorney Information:

AUSA         Eric S.Rosen                                                BarNumber if applicable            NY4412326

Interpreter:                  Yes            No               List language and/or dialect:

Victims:                [^Yes •No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                    0 Yes • No
Matter to be SEALED:                   0 Yes        CH No
          f71 Warrant Requested                       Q Regular Process                           I I InCustody
Location Status:


Arrest Date


I [Already in Federal Custody as of                                                      in


I IAlready in State Custody                                            I [Serving Sentence                  | [Awaiting Trial
• onPretrial Release: Ordered by:                                                         on



Charging Document:                      I IComplaint               • Information                        0 Indictment
Total # ofCounts:                       | |Petty                   I IMisdemeanor                       [/I Felony —
                                              Continue on Page 2 for Entry of U.S.C. Citations

Q         I hereby certify that the case numbers of any prior proc^dings before a Magistrate Judge                         are

          accurately setforth above.                                        /       /
Date:      March 5,2019                           Signature ofAUSA:
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant                Ali Khosroshahin

                                                                     U.S.C. Citations

                 Index Key/Code                                     Description of Offense Charged         Count Numbers
                                                     Conspiracy to Commit RICO
Setl      18USC 1962(d)                                     ^                                          1
                                                     Forfeiture

Set 2     18 use 1963


Set 3


Set 4


Set 5


Set 6


Set?


Set 8


Set 9


Set 10


Set 11


Set 12


Set 13


Set 14



Set 15

ADDITIONAL INFORMATION:                            18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
 18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK. 18-6478-MPK, 18-6261-MPK, 18-6260-MPK

19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK, 19-6029-MPK, 19-6030-MPK

USAMA CRIM- Criminal Case Cover Sheet.pdf 3/4/2013
      45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                   U.S. District Court - District of Massachusetts


Place of Offense:                              Category No.          JL                     Investigating Agency

City        Boston                                         Related Case Information:

County          Middlesex                                  Superseding Ind./ Inf.                             Case No.
                                                           Same Defendant                             New Defendant X
                                                           Magistrate Judge Case Number
                                                           Search Warrant Case Number             See additional information
                                                           R 20/R 40 from District of

Defendant Information:


Defendant Name Steven Masera                                                           Juvenile:                •     Yes      No
                          Is this person an attorney and/or amember ofany state/federal bar:                    •     Yes 0 No
Alias Name

Address                    rCitv& Stated Folsom,CA

Birth date (Yronly):              SSN (last4#):                 Sex M            Race: White                Nationality: USA

Defense Counsel if known:                                                                  Address


Bar Number

U.S. Attorney Information:

AUSA           EricS. Rosen                                                     Bar Number if applicable        NY4412326

Interpreter:               Q Yes          [/] No                   List language and/or dialect:
Victims:                            d]                            multiple crime victims under 18 USC§3771 (d)(2)        0 Yes • No
Matter to be SEALED:                     [7] Yes          •     No
           [7]Warrant Requested                               d] Regular Process                      I I In Custody
Location Status:


Arrest Date

[^Already in Federal Custody as of                                                           m


IdlAlready in State Custody at                                                 I [serving Sentence              | [^waiting Trial
I IOn Pretrial Release: Ordered by:                                                              on



Charging Document:                        I IComplaint                    I [information                    [7] Indictment
Total # of Counts:                        I IPetty                        Id] Misdemeanor                   [71 Felony —
                                                    Continue on Page 2 for Entry of U.S.C. Citations

[7!        I hereby certify that the case numbers ofany prior proceedings before a Magistrate Judge a r e
           accurately setforth above.                            /        J
Date: March 5,2019                                     Signature ofAUSA: Iw
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant               Steven Masera


                                                                    U.S.C. Citations

                Index Key/Code                                    Description of Offense Charged           Count Numbers
                                                     Conspiracy to Commit RICO
Setl      18USC 1962(d)                                     ^       ^                                  1
                                                     Forfeiture

Set 2     18USC 1963


Set 3



Set 4



Set 5



Set 6



Set?



Set 8



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

                     INFORMATION:                  18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MFK, 18-6238-MPK
18-6235-MPK, 18-6476-MPK, 18-6477-MPK. 18-6475-MPK, 18-6478-MPK, 18-6261-MPK, 18-6260-MPK

19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK, 19-6029-MPK, 19-6030-MPK

USAMA CRIM- Criminal Case Cover Sheet.pdf 3/4/2013
    45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                   U.S. District Court - District of Massachusetts


Place of Offense:                            Category No.           J2_                    Investigating Agency

City      Boston                                         Related Case Information:

County        Middlesex                                  Superseding Ind./ Inf.                                Case No. (^Cr (QO ^ 1
                                                         Same Defendant                                New Defendant X
                                                         Magistrate Judge Case Number
                                                         Search Warrant Case Number                See additional information
                                                         R 20/R 40 from District of

Defendant Information:

Defendant Name Mikaela Sanford                                                        Juvenile:                  •     Yes [Zl No
                        Is this person an attorney and/or amember ofany state/federal bar:                       •     Yes      No
Alias Name
Address                  tCitv & State") Folsom, CA

Birth date (Yr only): ^986 sSN(last4#): 5201                  Sex ^              Race: White                 Nationality: USA

Defense Counsel if known:                                                                  Address


Bar Number

U.S. Attorney Information:

AUISA        Eric S. Rosen                                                     BarNumber if applicable           NY4412326

Interpreter:             [[] Yes        0    No                   List language and/or dialect:

Victims:                [^Yes • No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                       0 Yes • No
Matter to be SEALED:                   \7\ Yes          •      No
          [/]Warrant Requested                              | |Regular Process                         | | In Custody
Location Status:


Arrest Date


Q Already in Federal Custody as of                                                           in


[^Already in State Custody at                                                 I [serving Sentence                I [Awaiting Trial
•o nPretrial Release: Ordered by:                                                                 on



Charging Document:                      I IComplaint                      I [information                     0 Indictment
Total #of Counts:                       | 1Petty                          I IMisdemeanor                     [/] Felony —
                                                  Continue on Page 2 for Entry of U.S.C. Citations

0         I hereby certify that the case numbers ofany prior proc^dings^efore a Magistrate Judge are
          accurately set forth above.

Date:      March 5,2019                              Signature of AUSA:
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant               Mikaela Sanford


                                                                     U.S.C. Citations

                Index Key/Code                                     Description of Offense Charged         Count Numbers
                                                    Conspiracy to Commit RICO
Setl      18 use 1962(d)                                   ^        ^                                 1
                                                    Forfeiture

Set 2     18USC 1963


Set 3



Set 4



Set 5



Set 6



Set?



Set 8



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

ADDITIONAL INFORMATION:                           18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK, 18-6478-MPK. 18-6261-MPK, 18-6260-MPK

19-6003-MPK, 19-6005-MPK. 19-6004-MPK, 19-6006-MPK. 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK, 19-6029-MPK, 19-6030-MPK

USAMA CRJM- Criminal Case Cover Sheet.pdf 3/4/2013
<^JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                   U.S. District Court - District of Massachusetts


Place of Offense:                               Category No.         JL                    Investigating Agency

City       Boston                                         Related Case Information:


County         Middlesex                                  Superseding Ind./ Inf.                               Case No.         l&dr l(n<d
                                                          Same Defendant                               New Defendant X
                                                          Magistrate Judge Case Number
                                                          Search Warrant Case Number               See additional information
                                                          R 20/R 40 from District of

Defendant Information:


Defendant Name              Martin Fox                                                 Juvenile:                 •     Yes [7] No
                            Is this person an attorney and/or a member of any state/federal bar:                 •     Yes            No
Alias Name

Address                     rCitv& Stated Houston, TX

Birth date (Yr only): ^956 SSN (last4#): 4211                  Sex               Race: White                 Nationality: flSA

Defense Counsel if known:                                                                  Address


Bar Number

U.S. Attorney Information:

AUSA          Eric S.Rosen                                                     BarNumber if applicable           NY4412326

Interpreter:                • Yes               No                   List language and/or dialect
Victims:                    0Yes • No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                           Yes • no

Matter to be SEALED:                     •      Yes      •     No
          [7]Warrant Requested                               • Regular Process                         •    In Custody
Location Status:


Arrest Date

I [Already inFederal Custody asof                                                            in


•Already in State Custody at
i_|i~viiwciuy 111 uJLciiw                                                     I [serving Sentence                | Kwaiting Trial
•o nPretrial Release: Ordered by:                                                                 on



Charging Document:                           I IComplaint                 I [information                     0 Indictment
Total # ofCounts:                            | |Petty                     I IMisdemeanor                     [71 Felony —
                                                   Continue on Page 2 for Entry of U.S.C. Citations

[71        Ihereby certify that the case numbers ofany prior proce^ings before aMagistrate Judge                                are

           accurately set forth above.                                                       ^
 Date:     March 5,2019                               Signature of AUSA:
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05)Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant               Martin Fox


                                                                    U.S.C. Citations

                Index Kev/Code                                     Description of Offense Charged         Count Numbers
                                                    Conspiracy to Commit RICO
Setl      18USC 1962(d)                                    ^        ^                                 1
                                                    Forfeiture

Set2      18USC1963


Sets


Set 4


Set 5


Set 6


Set?


Set 8


Set 9


Set 10


Set 11


Set 12


Set 13


Set 14


Set 15

ADDmONAL INFORMATION:                             18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
 18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK, 18-6478-MPK. 18-6261-MPK. 18-6260-MPK

19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK. 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK, 19-6029-MPK, 19-6030-MPK

USAMA CRIM- Criminal Case Cover Sheetpdf 3/4/2013
    45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                          U.S. District Court - District of Massachusetts

Place of Offense:                            Category No. ^                       Investigating Agency

City       Boston                                    Related Case Information:

County        Middlesex                              Superseding Ind./ Inf.                          Case No.         l^griQO^i
                                                     Same Defendant                          New Defendant X
                                                     Magistrate Judge Case Number
                                                     Search Warrant Case Number          See additional information
                                                     R 20/R 40 from District of

Defendant Information:


Defendant Name          Isor Dvorskiy                                          Juvenile:               •     Yes    No
                        Is this person an attorney and/or a member of any state/federal bar:           •     Yes 13 No
Alias Name

Address                  rCitv & State") Sherman Oaks, CA

Birth date (Yronly):           SSN (last4#): ^^27       Sex M            Race: White               Nationality: USA

Defense Counsel if known:                                                        Address


Bar Number

U.S. Attorney Information:

AUSA         EricS. Rosen                                               BarNumber if applicable        NY4412326

Interpreter:            Q Yes          [3 No                List language and/or dialect:
Victims:                [^Yes • No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)              0 Yes • No
Matter to be SEALED:                  [7] Yes       •    No
          (7]Warrant Requested                            Regular Process                    Q In Custody
Location Status:


Arrest Date


[^Already in Federal Custody as of                                                  m


   Already in State Custody at                                         I [Serving Sentence            | ^waiting Trial
• onPretrial Release:            Ordered by:                                            on



Charging Document:                      I IComplaint            I [information                     0 Indictment
Total #of Counts:                       | |Petty                I IMisdemeanor                     [71 Felony —
                                              Continue on Page 2 for Entry of U.S.C. Citations

[7]       I hereby certify that the case numbers ofany prior protfeedings oefore a Magistrate Judge are
          accurately set forth above.

Date:      March 5,2019                           Signature of AUSA:
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant                Igor Dvorskiy

                                                                     U.S.C. Citations

                Index Key/Code                                      Description of Offense Charged         Count Numbers
                                                     Conspiracy to Commit RICO
Setl      18USC 1962(d)                                     ^        ^                                 1
                                                     Forfeiture

Set 2     18USC1963


Set3


Set 4


Set 5


Set 6


Set?


Set 8


Set 9


Set 10


Set 11


Set 12


Set 13



Set 14



Set 15

ADDITIONAL INFORMATION:                            18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
 18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK, 18-6478-MPK, 18-6261-MPK, 18-6260-MPK

19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK, 19-6029-MPK, 19-6030-MPK

USAMA CKIM- Criminal Case Cover Sheet.pdf 3/4/2013
«!!JS 45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                    U.S. District Court - District of Massachusetts

Place of Offense:                              Category No.           JL                    Investigating Agency

City       Boston                                          Related Case Information:

County         Middlesex                                   Superseding Ind./ Inf.                              Case No.
                                                           Same Defendant                              New Defendant X
                                                           Magistrate Judge Case Number
                                                           Search Warrant Case Number              See additional information
                                                           R 20/R 40 from District of

Defendant Information:


Defendant Name           Lisa "Niki" Williams                                          Juvenile:                 •     Yes        No
                         Is this person an attorney and/or a member of any state/federal bar:                    •     Yes        No
Alias Name

Address                   rCitv&State^ Houston, TX

Birth date (Yronly):             SSN (last4#):_7938__ Sex W                       Race: Black                Nationality: USA

Defense Counsel if known:                                                                   Address


Bar Number

U.S. Attorney Information:

AUSA          Eric S. Rosen                                                     BarNumber if applicable          NY4412326

Interpreter:              []] Yes        [3 No                     List language and/or dialect:
Victims:                 [^Yes [^No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                             Yes []]] No
Matter to be SEALED:                    0 Yes             •      No
          (21Warrant Requested                                [2| Regular Process                      |2| I" Custody
Location Status:


Arrest Date


[2]Already in Federal Custody as of                                                           m


I (Already in State Custody at                                                 I (Serving Sentence               I Kwaiting Trial
•o nPretrial Release:              Ordered by:                                                    on



Charging Document:                        I IComplaint                     i IInformation                    0 Indictment
Total #of Counts:                         | |Petty                         I (Misdemeanor                    [/] Felony —

                                                    Continue on Page 2 for Entry of U.S.C. Citations

[7]        I hereby certify that the case numbers of any prior prm:eedin^ before a Magistrate Judge are
           accurately set forth above.

Date:      March 5,2019                                Signature of AUSA:
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant               Lisa "Niki" Williams

                                                                    U.S.C. Citations

                Index Kev/Code                                     Description of Offense Charged         Count Numbers
                                                    Conspiracy to Commit RICO
Setl      18 USCl962(d)                                    ^                                          1
                                                    Forfeiture

Set 2     18 use 1963


Sets


Set 4


Sets


Set 6


Set?


Sets


Set 9


Set 10


Set 11



Set 12



Set 13



Set 14



Set 15

ADDITIONAL INFORMATION:                           18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
 18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK, 18-6478-MPK, 18-6261-MPK, 18-6260-MPK

19-6003-MPK. 19-6005-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK, 19-6029-MPK, 19-6030-MPK

USAMA CRIM- Criminal Case Cover Sheet.pdf 3/4/2013
«WS45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

Criminal Case Cover Sheet                                                                U.S. District Court - District of Massachusetts


Place of Offense:                           Category No.           JL                    Investigating Agency        ™
City       Boston                                       Related Case Information:

County        Middlesex                                 Superseding Ind./ Inf.                            Case No.         iqar 100^1
                                                        Same Defendant                            New Defendant
                                                        Magistrate Judge Case Number
                                                        Search Warrant Case Number            See additional information
                                                        R 20/R 40 from District of

Defendant Information:


Defendant Name          William Ferguson                                            Juvenile:               •     Yes       No
                        Is this   person an attorney and/or amember ofany state/federal bar:                •     Yes 0 No
Alias Name

Address                  rCitv & State) Winston-Salem, NO

Birth date (Yr only): 1970 SSN (last4#): 7961                Sex _M           Race: White               Nationality: USA

Defense Counsel if knovt^n:                                                             Address


Bar Number


U.S. Attorney Information:

AUSA          Eric S. Rosen                                                  BarNumber if applicable        NY4412326

Interpreter:            []] Yes        |7]No                    List language and/or dialect:

Victims:                |^|Yes •No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                   0 Yes • No
Matter to be SEALED:                  [7] Yes          •      No
          [7]Warrant Requested                             • Regular Process                      Q In Custody
Location Status:


Arrest Date

I [Already inFederal Custody asof                                                        in                                      .
[^Already in State Custody at                                               I [Serving Sentence             | [Awaiting Trial
•o nPretrial Release: Ordered by                                                             on



Charging Document:                     I IComplaint                     Q Information                   0 Indictment
Total # of Counts:                     I IPetty                         I IMisdemeanor                  [71 Felony —
                                                 Continue on Page 2 for Entry of U.S.C. Citations

[7]       I hereby certify that the case numbers ofany prior proceedings beforea Magistrate Judge a r e
          accurately setforth above.                                          /          /
Date:      March 5,2019                             Signature of AUSA:
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant                William Ferguson

                                                                     U.S.C. Citations

                 Index Key/Code                                     Description of Offense Charged         Count Numbers
                                                     Conspiracy to Commit RICO
Setl      18 use 1962(d)                                    ^                                          1
                                                     Forfeiture

Set2      18USC 1963


Set 3



Set 4



Set 5



Set 6



Set?



Set 8



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

ADDITIONAL INFORMATION:                            18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK, 18-6478-MPK. 18-6261-MPK, 18-6260-MPK

19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK. 19-6029-MPK, 19-6030-MPK

USAMA CRIM- Criminal Case Cover Sheet.pdf 3/4/2013
    <^S 45 (5/97)- (RevisedU.S.D.C. MA 3/25/2011)

    Criminal Case Cover Sheet                                                                U.S. District Court - District of Massachusetts

    Place of Offense:                                 Category No. J2_                      Investigating Agency

    City      Boston                                           Related Case Information:

    County        Middlesex                                    Superseding Ind./ Inf.                           Case No.
                                                               Same Defendant                            New Defendant X
                                                               Magistrate Judge Case Number
                                                               Search Warrant Case Number           See additional information
                                                               R 20/R 40 from District of

Defendant Information:


Defendant Name                    Jorge Salcedo                                          Juvenile:                •     Yes m No
                                  Is this person an attorney and/or a member of any state/federal       bar:      •     Yes   No
Alias Name

Address                           rCitv & Stated Los Angeles, CA

Birth date (Yr only): >972 SSN (last4#): 9636                     SexJ^            Race: White                 Nationality: USA

Defense Counsel if known:                                                                  Address


Bar Number

U.S. Attorney Information:

AUSA             EricS. Rosen                                                    BarNumber if applicable          NY4412326

    Interpreter:                       Yes         [3 No              List language and/or dialect;

Victims:                          0Yes •no Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                 0 Yes • No
    Matter to be SEALED:                           [3 Yes     |3 No
             (3Warrant Requested                                [3 Regular Process                       I I InCustody
    Location Status:


    Arrest Date

I [Already inFederal Custody as of                                                            in


3 Already in State Custody at
I                 111 d x i u w              «.v                                 I [Serving Sentence              | Kwaiting Trial
•o nPretrial Release: Ordered by:                                                                  on



    Charging Document:                             I IComplaint           • Information                        0 Indictment
    Total# ofCounts:                               | |Petty          ~~    I [Misdemeanor                      [3 Felony —
                                                       Continue on Page 2 for Entry of U.S.C. Citations

    0         I hereby certify that the case numbers ofany prior prweedings
              accurately setforth above.                           '     '
                                                                            before a Magistrate Judge are

    Date:     March 5,2019                                  Signature of AUSA:
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05) Page2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant               Jorge Salcedo

                                                                    U.S.C. Citations

                Index Key/Code                                     Description of Offense Charged         Count Numbers
                                                    Conspiracy to Commit RICO
Setl      18USC 1962(d)                                    ^        ^                                 1
                                                    Forfeiture

Set 2     18USC 1963


Set 3



Set 4



Set 5



Set 6



Set?



Set 8



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

ADDITIONAL INFORMATION:                           18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
 18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK, 18-6478-MPK, 18-6261-MPK, 18-6260-MPK

19-6003-MPK, 19-6005-MPK, 19-6004-MPK. 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK, 19-6029-MPK, 19-6030-MPK

USAMA CR]M- Criminal Case Cover Sheetpdf 3/4/2013
          45 (5/97) - (Revised U.S.D.C. MA 3/25/2011)

    Criminal Case Cover Sheet                                                                     U.S. District Court - District of Massachusetts

    Place of Offense:                              Category No.        J5L                       Investigating Agency          ™
    City        Boston                                       Related Case Information:

    County          Middlesex                                Superseding Ind./ Inf.                                 Case No.         lAfir (00^
                                                             Same Defendant                                 New Defendant X
                                                             Magistrate Judge Case Number
                                                             Search Warrant Case Number                 See additional information
                                                             R 20/R 40 from District of

Defendant Information:


Defendant Name JovanVavic                                                                Juvenile:                    •     Yes       No
                              Is this person an attorney and/or amember ofany state/federal bar:                      •     Yes 0 No
Alias Name
Address                        rCitv & State') Rancho Palos Verdes, CA

Birth date (Yr only):                SSN (last4#): 4266          Sex M             Race: White                    Nationality: USA

Defense Counsel if known:                                                                        Address


Bar Number

    U.S. Attorney Information:

AUSA               Eric S. Rosen                                                  BarNumber if applicable             NY4412326

    Interpreter:              | | Yes          0   No                List language and/or dialect:

Victims:                      f^Yes • No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                       0 Yes • No
    Matter to be SEALED:                       {7} Yes      •     No
               [/IWarrant Requested                             I IRegular Process                          I I InCustody
    Location Status:


    Arrest Date


[^Already in Federal Custody as of                                                                 in


n Already in State Custody at
I                   111                  Ml.                                   - I [Serving Sentence                  | |\waiting Trial
•o nPretrial Release: Ordered by:                                                                    on



    Charging Document:                         I IComplaint                  • Information                        0 Indictment
    Total # of Counts:                         | |Petty                      I IMisdemeanor                       [^Felony —
                                                    Continue on Page 2 for Entry of U.S.C. Citations

    [/I        I hereby certify that the case numbers ofany prior proceedings before a Magistrate Judgeare
               accuratelv set forth above.                                          r        /

    Date:       March 5,2019                              Signature of AUSA:
JS 45 (5/97) (Revised U.S.D.C. MA 12/7/05)Page 2 of 2 or Reverse


District Court Case Number (To be filled in by deputy clerk):
Name of Defendant               Jovan Vavic

                                                                    U.S.C. Citations

                Index Kev/Code                                     Description of Offense Charged         Count Numbers
                                                    Conspiracy to Commit RICO
Setl      18USC 1962(d)                                    ^        ^                                 1
                                                    Forfeiture

Set 2     18USC 1963


Sets



Set 4



Set 5



Set 6



Set?



Set 8



Set 9



Set 10



Set 11



Set 12



Set 13



Set 14



Set 15

                     INFORMATION:                 18-6218-MPK, 18-6237-MPK, 18-6236-MPK, 18-6234-MPK, 18-6238-MPK
 18-6235-MPK, 18-6476-MPK, 18-6477-MPK, 18-6475-MPK, 18-6478-MPK, 18-6261-MPK, 18-6260-MPK

19-6003-MPK, 19-6005-MPK, 19-6004-MPK, 19-6006-MPK, 18-6240-MPK, 18-6310-MPK, 18-6474-MPK, 18-6474-MPK

18-7227-MPK. 19-6029-MPK, 19-6030-MPK

USAMA CMM - Criminal Case Cover Sheet.pdf 3/4/2013
